Citation Nr: 0310263
Decision Date: 05/29/03	Archive Date: 08/07/03

DOCKET NO. 97-06 639A              DATE MAY 29, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a dysthymic disorder.

Entitlement to an increased (compensable) rating for vaginitis.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had active duty from April 1975 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in St. Petersburg, Florida.

REMAND

There have been changes in the law during the pendency of this
appeal. On November 9, 2000, the President signed into law the
Veterans Claims Assistance Act of 2000 (VCAA) now codified at 38
U.S.C.A.  5100, 5102, 5103, 5103A and 5107 (West Supp. 2002). Among
other things, this law redefines the obligations of VA with respect
to the duty to assist and supersedes the decision of the United
States Court of Appeals for Veterans Claims (CAVC) in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
14 Vet. App. 174 (2000) (per curiam order).

In March 2003, the Board informed the veteran of the provisions of
the VCAA, 38 U.S.C. 5103, 5103A, 5107 (West 2002). However, The
United States Court of Appeals for the Federal Circuit has recently
invalidated the regulations which empowered the Board to issue
written notification of the VCAA and to consider additional
evidence without prior RO review in the absence of a waiver of such
review by the veteran or his representation. Disabled American
Veterans v. Secretary, of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).

In a January 2003 letter, the veteran requested a hearing before a
member of the Board of Veterans' Appeals sitting at the RO.

To ensure full compliance with due process requirements, the case
is REMANDED to the RO for the following development:

- 2 -

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 2002) are fully complied with and satisfied.
See also 38 C.F.R. 3.159 (2002).

2. The RO should take the appropriate action to schedule the
veteran for a personal hearing to be held at the RO before a member
of the Board. See 38 C.F.R. 20.704 (2002).

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.
The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

3 -

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 - 



